COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Keith Wayne Francis v. The State of Texas

Appellate case number:      01-19-00870-CR

Trial court case number:    1614325

Trial court:                176th District Court, Harris County, Texas

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967).
Appellant, acting pro se, has filed a motion requesting access to a copy of the appellate
record for use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436
S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014). Appellant has also filed a motion for
an extension of time to file his response.
       We grant the motion for access and order the trial court clerk, no later than 10 days
from the date of this order, to provide a copy of the record, including the clerk’s record,
the reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made. Finally, we grant appellant’s request
for an extension in that we order appellant’s response to his appointed counsel’s brief to be
filed within 45 days of the date of this order.
       It is so ORDERED.




Judge’s signature: ____/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: __March 19, 2020____